        Case 2:19-cv-02699-GAM Document 20 Filed 05/26/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EILEEN MASTERSON-CARR,                         :
               Plaintiff,                       :         CIVIL ACTION
                                                :         No. 19-2699
                     v.                         :
                                                :
 DREXEL UNIVERSITY COLLEGE OF                   :
 MEDICINE,                                      :
               Defendant.                       :
                                                :



                                        ORDER

      This 26th day of May, 2020, upon consideration of Defendant’s Motion for Summary

Judgment (ECF 13) and Plaintiff’s Response in Opposition (ECF 18), it is hereby ORDERED

that Defendant’s Motion for Summary Judgment is GRANTED.


                                                /s/Gerald Austin McHugh
                                                United States District Judge
